Citation Nr: 1226047	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for removal of teeth for compensation purposes.  

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the RO in Newark, New Jersey.  

The issue of entitlement to service connection for removal of teeth for treatment purposes only has been raised by the record, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board observes that 38 C.F.R. § 3.381 was amended effective February 29, 2012.  In pertinent part, this amendment clarifies existing regulatory provisions and reflects the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On enlistment examination in March 1952, the Veteran's teeth were reported as either missing or nonrestorable; the nonrestorable teeth were extracted during service and he was provided dentures.

2.  The removal of the Veteran's teeth was not caused by loss of substance of the maxilla or mandible due to trauma or osteomyelitis during service.  




CONCLUSION OF LAW

The criteria for establishing service connection for removal of teeth for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the rating decision in question, VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records.  Evidence of record indicates that the Veteran is receiving benefits from the Social Security Administration.  These benefits, however, are based on age and not disability.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Veteran submitted an authorization for private medical records showing treatment for loose dentures and gum abrasions.  The Board acknowledges that these records were not obtained.  The Board further acknowledges that the Veteran was not provided a VA examination.  As discussed below, under the particular circumstances of this case, service connection for removal of teeth for compensation purposes cannot be established.  Thus, a remand for private records or a VA examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

In his June 2009 claim, the Veteran reported that during service all of his teeth were removed to satisfy a quota to have a percentage of troops be combat ready.  He stated that dentures were provided but needed upgrading every 4-5 years due to bone structure changes and gum abrasions.  He stated that he could no longer afford to maintain his dentures.  

In his October 2009 notice of disagreement, the Veteran stated that he did not report having cavitous teeth prior to entering service and that none of his teeth were removed prior to service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011). 

On the March 1952 enlistment examination, the Veteran's teeth were all reported as either missing or nonrestorable.  The associated report of medical history indicates that the Veteran had cavitous teeth which were being extracted and replaced.  An April 1952 dental record indicates that the remaining nonrestorable teeth were extracted.  The Veteran was fitted for dentures in June 1952.  Dental examination completed prior to separation in March 1955 indicates that all teeth were missing with full upper and lowers, satisfactory.  

The Board acknowledges the Veteran's statement that he did not have any teeth removed prior to service and that 90 percent of his teeth could have been saved with proper care.  The evidence of record, however, shows that the Veteran was missing numerous teeth at entrance and that the remaining teeth were nonrestorable.  The March 4, 1952 enlistment examination report indicates that the dental examination was not done by a dental officer.  The findings regarding missing and nonrestorable teeth, however, appear to have been confirmed on a March 28, 1952 dental examination, which was conducted by a dental officer.

The Veteran does not contend, nor does the evidence show, that the removal of teeth was due to loss of substance of body of the maxilla or mandible due to in-service trauma or disease such as osteomyelitis.  

In summary, the Veteran's teeth were not removed due to bone loss from in-service trauma or disease as described in 38 C.F.R. § 4.150.  Under these circumstances, service connection for removal of teeth for VA compensation purposes is not warranted as a matter of law.  See Sabonis.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102 (2011).  





ORDER

Entitlement to service connection for removal of teeth for compensation purposes is denied.  


REMAND

In September 2009, VA also denied entitlement to nonservice-connected pension benefits.  In October 2009, the Veteran submitted a statement with a subject line stating "notice of disagreement" and he indicated that his pension claim was rejected due to countable income.  In February 2010, the RO sent the Veteran a letter advising that they had received his written disagreement with the September 2009 decision for removal of teeth and disability pension.  In March 2010, the Veteran responded that he wished to proceed with the traditional appeal process.  In April 2010, the RO sent the Veteran a letter indicating it was unclear whether he was in disagreement with the denial of pension benefits.  See 38 C.F.R. § 19.26 (2011).  In July 2010, the RO determined that the Veteran's notice of disagreement solely concerned the denial of service connection for a dental condition and not the pension denial.  

On review, the Veteran submitted a timely notice of disagreement with the denial of pension benefits and this was clearly accepted by the RO as indicated in the February 2010 letter.  There was no basis for the RO to attempt subsequent clarification.  Thus, a remand is necessary so that a statement of the case can be furnished on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/RO shall issue a statement of the case addressing entitlement to nonservice-connected pension benefits.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


